[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11643         ELEVENTH CIRCUIT
                                 ________________________       JAN 31, 2011
                                                                 JOHN LEY
                                                                  CLERK
                              D.C. Docket No. 1:08-cv-02217-JEC

GLENN A. DUNN,

lllllllllllllllllllll                                                  Plaintiff - Appellee,

                                             versus

DETECTIVE MANUAL NORRINGTON,
Individually and in his official capacity as an officer
of the City of Stone Mountain Police Department,

lllllllllllllllllllll                                              Defendant - Appellant,

DETECTIVE LAWTON BENJAMIN, et al.,
                                                              llllllllllllllllllllllDefendants.

                                 ________________________

                          Appeals from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                      (January 31, 2011)

Before BLACK, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      After review of the parties’ briefs and the record, and with the benefit of

oral argument, the Court finds no reversible error in the district court’s order,

dated March 29, 2010, granting the Defendant-Appellant Norrington’s motion for

summary judgment in part and denying that motion in part. We affirm that

decision based on the thorough and well reasoned order of the district court.

      AFFIRMED.




                                           2